 1
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT FOR THE
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
                                                      CASE NO. 2:19-cv-02036-RSM
 9
     LASSANA MAGASSA,
10
                                                      STIPULATED MOTION TO
                                 Plaintiff,
11                                                    EXTEND INITIAL SCHEDULING
                          v.                          DATES AND ORDER
12
   CHAD WOLF, in his Official Capacity as
13
   Acting Secretary of the Department of
14 Homeland Security, et al.,
15
                                 Defendants.
16
17
            COMES NOW Defendants Chad Wolf, David Pekoske, Mark Morgan, William
18
     Barr, Christopher Wray, and Charles Kable, all in their official capacities (the “Official
19
     Capacity Defendants”), through their counsel Antonia Konkoly, Trial Attorney, U.S.
20
     Department of Justice; Defendant Agent Minh Truong in his individual capacity, by and
21
     through his counsel Kristen Vogel and Sarah Morehead, Assistant U.S. Attorneys, United
22
     States Attorney’s Office for the Western District of Washington; and Plaintiff Lassana
23
     Magassa, by and through his counsel, in this stipulated motion to extend the initial
24
     scheduling dates in this matter as follows:
25
                   Deadline for FRCP 26(f) Conference:                       4/30/2020
26
                   Initial Disclosures Pursuant to FRCP 26(a)(1):            5/7/2020
27
                   Combined Joint Status Report and Discovery
28                 Plan as Required by FRCP 26(f) and Local
     STIPULATED MOTION TO EXTEND                                     U.S Department of Justice
     INITIAL SCHEDULING DATES                                        1100 L Street NW
     AND ORDER - 1                                                   Washington, DC 20005
     2:19-cv-02036-RSM                                               (202) 514-2395
 1                 Civil Rule 26(f):                                        5/14/2020
 2
            This extension is warranted to afford the Defendants an opportunity to first
 3
     respond to Plaintiff’s Complaint. The Official Capacity Defendants and Agent Truong
 4
     have each filed a motion to dismiss, briefing as to both of which is currently in progress
 5
     and should be permitted to conclude before the parties proceed to resource-intensive
 6
     discovery. Further, disruptions engendered by the current Coronavirus pandemic to the
 7
     work of counsel for all parties further supports a postponement of the commencement of
 8
     discovery, at this point in time.
 9
            DATED this 18th day of March, 2020.
10
            SO STIPULATED
11
                                                      Respectfully submitted,
12
                                                      BRIAN T. MORAN
13
                                                      United States Attorney
14
                                                      s/ Sarah K. Morehead
15
                                                      Sarah K. Morehead, WSBA No. 29680
16
                                                      s/ Kristen Vogel
17
                                                      Kristen Vogel, NYBA No. 5195664
18                                                    Assistant United States Attorneys
                                                      United States Attorney’s Office
19
                                                      700 Stewart Street, Suite 5220
20                                                    Seattle, Washington 98101-1271
                                                      Phone: 206-553-7970
21
                                                      Fax: 206-553-4067
22                                                    Email: kristen.vogel@usdoj.gov
                                                      Email: sarah.morehead@usdoj.gov
23
                                                      Attorneys for Defendant Minh Truong
24
                                                      JOSEPH H. HUNT
25
                                                      Assistant Attorney General
26                                                    TONY COPPOLINO
                                                      Deputy Branch Director
27
                                                      BRIGMAN J. BOWEN
28                                                    Assistant Branch Director
     STIPULATED MOTION TO EXTEND                                    U.S Department of Justice
     INITIAL SCHEDULING DATES                                       1100 L Street NW
     AND ORDER - 2                                                  Washington, DC 20005
     2:19-cv-02036-RSM                                              (202) 514-2395
 1
                                         /s/ Antonia Konkoly
 2
                                   Antonia Konkoly
 3                                 Trial Attorney
 4                                 U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
 5                                 1100 L St. NW, Room 11110
 6                                 Washington, DC 20005
                                   (202) 514-2395 (direct)
 7                                 (202) 616-8470
 8                                 antonia.konkoly@usdoj.gov

 9                                 Counsel for the Official Capacity
10                                 Defendants

11                                 /s/ Charles D. Swift
12                                 /s/ Christina A. Jump
                                   Charles D. Swift
13                                 Counsel for Plaintiff
14                                 WA State Bar No. 41671
                                   Christina A. Jump
15                                 Pro Hac Vice Counsel for Plaintiff
16                                 TX State Bar No. 00795828
                                   833 E. Arapaho Rd., Suite 102
17                                 Richardson, TX 75081
18                                 Tel: (972) 914-2507
                                   Fax: (972) 692-7454
19                                 cswift@clcma.org
20                                 cjump@clcma.org

21                                 /s/ Alisa R. Brodkowitz
22                                 Alisa R. Brodkowitz
                                   Local Counsel for Plaintiff
23                                 WA State Bar No. 31749
24                                 Friedman | Rubin PLLP
                                   1109 1st Ave., Ste. 501
25                                 Seattle, WA 98101
26                                 Tel: (206) 501-4446
                                   Fax: (206) 623-0794
27                                 alisa@friedmanrubin.com
28
                                   Counsel for the Plaintiff
     STIPULATED MOTION TO EXTEND                 U.S Department of Justice
     INITIAL SCHEDULING DATES                    1100 L Street NW
     AND ORDER - 3                               Washington, DC 20005
     2:19-cv-02036-RSM                           (202) 514-2395
 1                                            ORDER
 2
           Pursuant to the parties’ motion, and the parties having stipulated and agreed, and
 3
     the Court finding good cause, it is hereby ORDERED that the initial scheduling dates in
 4
 5 this matter shall be revised as follows:
 6
                  Deadline for FRCP 26(f) Conference:                      4/30/2020
 7
                  Initial Disclosures Pursuant to FRCP 26(a)(1):           5/7/2020
 8
                  Combined Joint Status Report and Discovery
 9                Plan as Required by FRCP 26(f) and Local
                  Civil Rule 26(f):                                        5/14/2020
10
11
12
13         Dated this 18 day or March 2020.
14
15
16
                                              A
                                              RICARDO S. MARTINEZ
17                                            CHIEF UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO EXTEND                                   U.S Department of Justice
     INITIAL SCHEDULING DATES                                      1100 L Street NW
     AND ORDER - 4                                                 Washington, DC 20005
     2:19-cv-02036-RSM                                             (202) 514-2395
